Name: 79/155/EEC: Commission Decision of 21 December 1978 on the reimbursement by the Guidance Section of the EAGGF to Ireland of expenditure incurred during 1976 on aids for the less-favoured farming areas (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-02-14

 Avis juridique important|31979D015579/155/EEC: Commission Decision of 21 December 1978 on the reimbursement by the Guidance Section of the EAGGF to Ireland of expenditure incurred during 1976 on aids for the less-favoured farming areas (Only the English text is authentic) Official Journal L 039 , 14/02/1979 P. 0029 - 0030++++COMMISSION DECISION OF 21 DECEMBER 1978 ON THE REIMBURSEMENT BY THE GUIDANCE SECTION OF THE EAGGF TO IRELAND OF EXPENDITURE INCURRED DURING 1976 ON AIDS FOR THE LESS-FAVOURED FARMING AREAS ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 79/155/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 75/268/EEC OF 28 APRIL 1975 ON MOUNTAIN AND HILL FARMING AND FARMING IN CERTAIN LESS-FAVOURED AREAS ( 1 ) , AS LAST AMENDED BY DIRECTIVE 76/400/EEC ( 2 ) , AND IN PARTICULAR ARTICLE 13 THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 72/159/EEC OF 17 APRIL 1972 ON THE MODERNIZATION OF FARMS ( 3 ) , AS LAST AMENDED BY DIRECTIVE 76/837/EEC ( 4 ) , AND IN PARTICULAR ARTICLE 21 ( 2 ) THEREOF , WHEREAS THE MEASURES TAKEN BY IRELAND TO IMPLEMENT DIRECTIVE 75/268/EEC WERE THE SUBJECT OF A FAVOURABLE COMMISSION DECISION PURSUANT TO ARTICLE 13 OF THE SAID DIRECTIVE AND TO ARTICLE 18 OF DIRECTIVE 72/159/EEC ; WHEREAS IRELAND HAS MADE AN APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED DURING 1976 ON AIDS FOR THE LESS-FAVOURED FARMING AREAS ; WHEREAS THIS APPLICATION IS COMPLETE AND HAS BEEN SUBMITTED IN DUE FORM IN ACCORDANCE WITH THE REQUIREMENTS OF COMMISSION DECISION 76/627/EEC OF 25 JUNE 1976 CONCERNING APPLICATIONS FOR REIMBURSEMENT IN RESPECT OF AID GRANTED BY MEMBER STATES PURSUANT TO DIRECTIVE 75/268/EEC ( 5 ) ; WHEREAS THE RATE OF REIMBURSEMENT APPLICABLE TO IRELAND FOR ELIGIBLE EXPENDITURE IN RESPECT OF COMPENSATORY ALLOWANCES REFERRED TO UNDER TITLE II WAS INCREASED FROM 25 % TO 35 % WITH EFFECT FROM 1 JANUARY 1976 ; WHEREAS AN EXAMINATION OF THE INFORMATION PROVIDED SHOWS THAT ELIGIBLE EXPENDITURE OF POUND 12 747 322,16 BROKEN DOWN AS FOLLOWS : - UNDER TITLE II : *POUND 12 747 322,16* - UNDER TITLE IV : * - * HAS BEEN INCURRED UNDER THE CONDITIONS LAID DOWN IN DIRECTIVE 75/268/EEC ; WHEREAS THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND SHOULD THEREFORE REIMBURSE : 35 % OF POUND 7 102 620,90 ( UNDER THE 1976 SCHEMES ) , I.E . POUND 2 485 917,34 AND 25 % OF POUND 5 644 701,26 ( UNDER THE 1975 SCHEMES ) , I.E . POUND 1 411 175,32 MAKING A TOTAL OF POUND 3 897 092,66 ; WHEREAS A PAYMENT ON ACCOUNT OF POUND 2 922 819,50 HAS BEEN GRANTED IN APPLICATION OF ARTICLE 13 OF DIRECTIVE 75/268/EEC AND OF ARTICLE 5 ( 1 ) OF DECISION 76/627/EEC ; WHEREAS A BALANCE OF POUND 974 273,16 SHOULD THEREFORE BE PAID TO THE MEMBER STATE ; WHEREAS DECISION 76/627/EEC LAYS DOWN IN ARTICLE 2 THAT APPLICATIONS FOR REIMBURSEMENT CONCERNING TITLE III OF DIRECTIVE 75/268/EEC SHALL BE SUBMITTED ALONG WITH APPLICATIONS FOR REIMBURSEMENT OF EXPENDITURE ON DIRECTIVE 72/159/EEC ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FINAL CONTRIBUTION BY THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND TOWARDS THE EXPENDITURE INCURRED BY IRELAND DURING 1976 ON AIDS FOR THE LESS-FAVOURED FARMING AREAS SHALL BE POUND 3 897 092,66 . THE BALANCE OF THE CONTRIBUTION , I.E . POUND 974 273,16 SHALL BE PAID TO IRELAND . ARTICLE 2 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 21 DECEMBER 1978 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT ( 1 ) OJ NO L 128 , 19 . 5 . 1975 , P . 1 . ( 2 ) OJ NO L 108 , 26 . 4 . 1976 , P . 21 . ( 3 ) OJ NO L 96 , 23 . 4 . 1972 , P . 1 . ( 4 ) OJ NO L 302 , 4 . 11 . 1976 , P . 19 . ( 5 ) OJ NO L 222 , 14 . 8 . 1976 , P . 37 .